Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al (WO 2018/128377). Yoon teaches a refrigerator (Fig. 2), comprising: a cabinet (10); a first door (31) located in front of said cabinet; a second door (32) located in front of said first door; an electrical member (60) located at said second door; and a transmission line (77,64,66) connected to said electrical member, said transmission line extending from said cabinet into said first door (77,64) and extending from said first door toward said second door (66; Fig. 6). Which further comprises a first hinge unit (80,83) interconnecting said first door and said second door, said transmission line exiting said first door then entering said first hinge unit and then extending toward said second door (Fig. 5).  Which further comprises a second hinge unit (70 with 74) interconnecting said cabinet and said first door, said transmission line extending through said second hinge unit into said first door (Fig. 3).  Wherein said transmission line extends within said first door and runs for a distance in a lateral direction of said first door (64; Fig. 7).  Wherein said transmission line (64) extends within said first door, and said transmission line at least one of extends in the lateral direction of said first door beyond said first hinge unit interconnecting said first door and said second door or extends beyond said second hinge unit interconnecting said first door and said cabinet to an outside of said first door (Fig. 6).  Wherein said transmission line extends outward from said first door and then extends laterally to extend toward said second door along with said first hinge unit interconnecting said first door and said second door (Fig. 5).  Wherein said first door includes a first accommodating portion (37A) located at an end of said first door and a lid (86) configured to cover said first accommodating portion, said transmission line extending from said first door to said first accommodating portion and then extending toward said first hinge unit interconnecting said first door and said second door (Fig. 6).  Wherein said first accommodating portion and said first hinge unit are adjacent to each other and a pitch is provided in a lateral direction of said first door.  Wherein said transmission line includes a first electrical connector (64a) and a second electrical connector (66a) interconnected in said first accommodating portion, and said transmission line includes a cable (66) extending from said second electrical connector into said first hinge unit along said end of said first door.  Wherein said lid includes a lid portion extending horizontally and a separator portion configured to separate said first hinge unit from said first accommodating portion in a lateral direction of said first door, said separator portion having a hole (bottom opening) for permitting said transmission line to pass through.  The transmission line configured to transmit electricity or signals to said electrical member, said first connector and second connector being interconnected at said first door (Fig. 5), and said first connector and said second connector being located outside of said first hinge unit (separate from 83 and below 86).  Wherein said transmission line extends into said first door through a hinge hole  (31a) located in said first door and extends within said first door along a distance in a lateral direction of said first door.  Which further comprises a second hinge unit (70 with 74) interconnecting said first door and said cabinet, said transmission line extending within said first door in the lateral direction of said first door, and said transmission line at least one of extending beyond said first hinge unit interconnecting said first door and said second door or extending beyond said second hinge unit interconnecting said first door and said cabinet into said first accommodating portion located at said first door and covered by said detachable lid (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (WO 2018/128377).  As stated above, Yoon teaches the limitations of claim 1, including a cabinet and first and second doors.  The cabinet walls and second door include insulation therein (paragraphs 73 and 86).  For claim 2, Yoon fails to teach that the first door specifically includes insulation.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Yoon by adding insulation within its walls, to further insulate the cabinet interior.  The transmission line would inherently extend into said thermal insulation space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
August 25, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637